                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

EDNA C. WILLIAMS,

      Plaintiff,

v.                                               Case No. 3:19cv75-RV-CJK

COMMUNITY HEALTH
NORTHWEST FLORIDA,

     Defendant.
_________________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated January 25, 2019. (Doc. 2). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                            Page 2 of 2


      2.      Plaintiff’s   complaint    (doc.   1)      is   DISMISSED   WITHOUT

PREJUDICE due to plaintiff’s failure to state a federal claim on which relief may

be granted.

      3.      The clerk is directed to close the file.

      DONE AND ORDERED this 26th day of February, 2019.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv75-RV-CJK
